DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 23, 2021, in which claims 1-7 and 9 are presented for examination. Claims 8 and 10 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.

Claim Objections
Claim 1 are objected to because of the following informalities: 
Claim 1 recites “wherein at least a second and third of the at least two sections”, in line 9, which could read as -- wherein at least a second and third of the at least three sections --, as previously recited in claim 1, since it appears that “at least two sections” and “at least three sections” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.


	


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “and positioned by wearing of the garment body to, cover the human cardiac system”. The Specification gives no clear description of the three  separate padding sections being positioned by wearing of the garment body to, cover the human cardiac system. The Specification dated December 14, 2020 discloses in [0027], “By way of non-eliminating example, the two smaller more rectangular pads 100b, 100c shown in the three panel combination of Figure 2 may be separately provided from the larger protective panel 100a shown in that figure. For example, the two "side" panels 100b, 100c may be provided via a VELCRO® feature, wherein, a catcher's chest protector, the two side panels may be VELCROED onto a chest protector including the larger panel, and wherein the location of such attachment may vary in order to best protect the wearer's heart 102”, which does not support that the three separate padding sections are positioned by wearing of the garment body to, . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fiegener et al. (2010/0306907)[Fiegener] in view of Turner (2014/0245525).


Turner, a protective garment in which 300 may cover a portion of a user’s torso, [0033], teaches, at least one multi-sectional pad each comprising: at least one aramid layer (314 comprises 334, [0042], in which 334 is an aramid layer, “Examples of suitable polymer materials for plate components 330 include…aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer (314 comprises 313 which is multi-durometer foam, “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, [0048], 313 has a substantially similar surface area to a surface area of 334, since 313 and 334 would cover similar locations on the user, [0042]); and at least one shield layer (314 comprises 312, [0042], [0046], figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the three sections of the multi-sections pad of Fiegener with at least one aramid layer; at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer and at least one shield layer as taught by Turner in order to 
Regarding claim 9, the combined references teach, wherein the at least one shield layer is adapted to be most adjacent of the at least one aramid, at least one multi- durometer foam, and at least one shield three layers to the human cardiac system (Turner, “First material layer 311 and second material layer 312 cooperatively form an outer surface or covering for thigh cushioning components 324. That is, first material layer 311 and second material layer 312 cooperatively form a pocket or void, in which pad 313 is located”, [0042], “plate component 334 is located at an exterior of thigh cushioning component 324 (i.e., located exterior of first material layer 311)”, [0044], therefore, 312 is adapted to be most adjacent of 334, 313, and 312, to the human cardiac system, figure 8).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiegener et al. (2010/0306907)[Fiegener] in view of Turner (2014/0245525) in view of Krent et al. (5,423,087)[Krent].
Regarding claim 2, the combined references teach, the at least one multi-durometer foam layer (Turner, 313, [0048], figure 8).
While Turner discloses in [0048] that “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from 
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the multi-durometer foam layer comprises a high-density foam and low-density foam in combination (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17. Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved using different density foams. Typically the lower is the density of foam, the greater is the flexibility of the foam, and the greater the foam density, the greater is its rigidity.”, Col. 6 ln. 54-61, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14…Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore. 12 comprises high-density foam 34 and low-density foam 32 in combination).

Regarding claim 3, the combined references teach, wherein the high-density foam has a density in a range of about 12 to about thirty-two pounds per cubic foot (Krent, “Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 34 has a density in a range of 12 to about thirty-two pounds per cubic foot).
Regarding claim 4, the combined references teach, wherein the high-density foam has a density of about twenty pounds per cubic foot (Krent, “Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell 
Regarding claim 5, the combined references teach, wherein the low-density foam has a density in a range of about three to about twelve pounds per cubic foot (Krent, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14…Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 30 has a density in a range of about three to about twelve pounds per cubic foot).
Regarding claim 6, the combined references teach, wherein the low-density foam has a density of about nine pounds per cubic foot (Krent, “Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and 
Even though Krent does not specifically disclose the durometer ratio of about nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different durometer ratios in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the durometer “of about nine-pounds per cubic foot” as claimed, in order to provide the right balance of absorbing characteristics and comfort level for the user. Additionally, Examiner notes: Krent discloses “of about 10-35 pounds per cubic foot”, in which “of about 10” may include “of about nine-pounds per cubic foot”, as claimed. 

Regarding claim 7, the combined references teach, wherein the at least one multi-durometer foam layer (Turner, 313, [0048]) configured to locate over the human cardiac system (313 of Turner as combined above is configured to locate over the human cardiac system, since 14H, 14J and 14L of Fiegener each comprise 313 of Turner as combined above, in which 14H, 14J and 14L of Fiegener are located over the human cardiac system, see Fiegener [0021], [0022], figures 1 and 2).
The combined references fail to teach, wherein the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position 
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17. Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved using different density foams. Typically the lower is the density of foam, the greater is the flexibility of the foam, and the greater the foam density, the greater is its rigidity.”, Col. 6 ln. 54-61, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14”, Col. 7 ln. 4-5, “Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10…and layer 30 both cushions and conforms to the body”, Col. 7 ln. 16-23, therefore, 12 appears to comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system, Examiner notes: 30 is disclosed as being “a flexible or a low density foam”, and 30 is disclosed as “having a density of about 

Even though Krent does not specifically disclose the durometer nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krent by making the durometer nine-pounds per cubic foot. Such modification would be considered a mere choice of a preferred configuration for the durometer as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the modification would allow for the right balance of absorbing characteristics for the user. Additionally, Examiner notes: Krent discloses “of about 10-35 pounds per cubic foot”, in which “of about 10” may include “nine-pounds per cubic foot”, as claimed. 

Response to Arguments
Applicant’s arguments, filed September 23, 2021, with respect to the rejection(s) of claim(s) 1-7 and 9 under 102(b) based on Content (2013/0305439) and Turner (2014/0245525) and claims 2-7 under 103 based on Content, Turner and Krent (5,423,087), has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  Applicant’s amendments have necessitated a new interpretation of Content. Applicant’s arguments are drawn to a previous rejection and therefore is moot based on the new interpretation of Content, see Office Action above.

Response to Arguments
Applicant’s arguments, filed September 23, 2021, with respect to the rejection(s) of claim(s) 1-7 and 9 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2006/0048292 by Gillen discloses a protective garment that protects the chest area.

3. 6,295,654 by Farrell discloses a protective garment that protects the chest area with individual multi density cells that are interconnected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732